DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the phrase “pop-up” and “popped up” does not accurately describe the action occurring when the invention operates. The examiner interprets “pop-up” and “popped up” as the door lifting up towards the sky and that the applicant intended to describe the door opening away from the vehicle body and therefor would best be described as “pop-out” and “popped out”. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The phrase “pop-up,” “pop up,” and “popped up” does not accurately describe the action occurring when the invention operates. The examiner interprets “pop-up,” “pop up,” and “popped up” as the door lifting up towards the sky and that the applicant intended to describe the door opening away from the vehicle body and therefor would best be described as “pop-out,” “pop out,” and “popped out”. The following paragraphs contain one or more of the aforementioned informalities: 0007, 0008, 0009, 0012, 0016, 0022, 0024, 0025, 0032, 0035, 0040, and 0041.
In paragraph 0041, the last 4 words state “… marketability pf the vehicle.” Where the examiner believes a typo exists and the intended words are “…marketability of the vehicle.”
Appropriate correction is required.

Claim Objections
Claims 1, 4, 8, and 11 are objected to because of the following informalities: 
The phrase “pop-up” and “popped up” does not accurately describe the action occurring when the invention operates. The examiner interprets “pop-up” and “popped up” as the door lifting up towards the sky and that the applicant intended to describe the door opening away from the vehicle body and therefor would best be described as “pop-out” and “popped out”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    PNG
    media_image1.png
    576
    921
    media_image1.png
    Greyscale

Claims 1, 2, 6, 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coutier Moulage Gen Ind (FR 2919647 A1), hereinafter Coutier.
With regard to claim 1, Coutier teaches a motor-driven door latch for a vehicle having a vehicle body (line 14 in the description describes the invention for particularly motor vehicle door locks), the motor-driven door latch comprising: 
a catch part (labeled in Fig. 7) which is caught on a striker (labeled in Fig. 7) mounted on the vehicle body to lock a door of the vehicle or is released from the striker (labeled in Fig. 7) so that the door can be opened from the vehicle body; 
a door locking and releasing part (labeled in Fig. 7) that includes a main motor (30) and is configured to apply torque to the catch part (labeled in Fig. 7) through the main motor (30) to allow the catch part (labeled in Fig. 7) to be locked to or released from the striker (labeled in Fig. 7) (lines 135 to 141 of the description describe the configuration allowing the catch part labeled in Fig. 7 to be locked or released by the main motor 30 operating and moving the pawl 15); 
and a pop-up part (labeled in Fig. 7) including an auxiliary motor (23) and configured to apply torque to the catch part (labeled in Fig. 7) so that the door for the vehicle is popped up from the vehicle body (lines 185 to 200 of the description describe when the pop-up part labeled in Fig.7 operates, the auxiliary motor 23 rotates with the effect of decompressing the peripheral seal. For the seal to be decompressed, the door for the vehicle must pop up from the vehicle body).
With regard to claim 2, Coutier teaches the motor-driven door latch of claim 1, wherein the catch part (labeled in Fig. 7) comprises: 

and a pawl (15) installed to be rotatable (the pawl rotates about B), the pawl (15) configured to be in close contact with the catch (11) to limit the rotation of the catch (11) or to be separated from the catch to allow the catch to be freely rotatable (the pawl is kept in close contact with the catch by means of spring 17).
With regard to claim 6, Coutier teaches the motor-driven door latch of claim 1, further comprising a door latch controller configured to detect an operation of a handle or a button (line 185 of the description describes a user sending a signal to the electronic control unit. Operating a handle or button is considered sending a signal to the control unit) installed at the door for the vehicle and to apply an operation signal to the main motor.
With regard to claim 8, Coutier teaches a vehicle comprising:
A vehicle body (a vehicle body is naturally part of a vehicle); 
A vehicle door attaches on the vehicle body (a vehicle door is naturally attached on a vehicle body);
A striker mounted on the vehicle body (a striker is naturally mounted on a vehicle body when a vehicle has a door which locks);
A catch part (labeled in Fig. 7) which is caught on the striker (labeled in Fig. 7) to lock the vehicle door or is released from the striker (labeled in Fig. 7) so that the vehicle door can be opened;

and a pop-up part (labeled in Fig. 7) including an auxiliary motor (23) and configured to apply torque to the catch part (labeled in Fig. 7) so that the door for the vehicle is popped up from the vehicle body (lines 185 to 200 of the description describe when the pop-up part labeled in Fig.7 operates, the auxiliary motor 23 rotates with the effect of decompressing the peripheral seal. For the seal to be decompressed, the door for the vehicle must pop up from the vehicle body).
With regard to claim 9, Coutier teaches the vehicle of claim 8, wherein the catch part (labeled in Fig. 7) comprises: 
a catch (11) having a locking groove which the striker (labeled in Fig. 7) mounted on the vehicle body is caught in or separated from, the catch (11) being installed to be rotatable (the catch rotates about A); 
and a pawl (15) installed to be rotatable (the pawl rotates about B), the pawl (15) configured to be in close contact with the catch (11) to limit the rotation of the catch (11) or to be separated from the catch to allow the catch to be freely rotatable (the pawl is kept in close contact with the catch by means of spring 17).
With regard to claim 13, Coutier teaches the vehicle of claim 8, further comprising a door latch controller configured to detect an operation of a handle or a button (line 185 of the description describes a user sending a signal to the electronic control unit. Operating a handle or button is considered sending a signal to the control unit) installed at the door for the vehicle and to apply an operation signal to the main motor.
Claims 3, 4, 5, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Coutier, in view of Shanghai Enjing Auto Technology Co., Ltd. (CN 108487801 A), hereinafter Shanghai, and in further view of Valeo Securite Habitacle (EP 0978610 A1), hereinafter Valeo.
With regard to claim 3, Coutier teaches the motor-driven door latch of claim 2, wherein the door locking and releasing part (labeled in Fig. 7) comprises: 
the main motor (30), the main motor (30) including a first drive gear (31); 
a first driven gear (53) engaged with the first drive gear (31); 
a pawl release lever (40); 
and an operating lever (35), which is engaged with the first driven gear (53) (the operating lever 35 is engaged with the first driven gear 53 because the cam 34 of the first driven gear 53 presses the operating lever 35 as the cam 34 rotates on the first driven gear) and is configured to receive the torque through the first driven gear (53) to rotate the pawl release lever (40) (when the operating lever 35 is acted on by the cam 34 on the first driven gear 53, the torque is transferred to the pawl release lever 40 and rotates it).

Shanghai teaches a motor that can rotate in a clockwise and an anticlockwise direction (the abstract describes the motor having the ability to rotate clockwise or anticlockwise).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have substituted the unidirectional motor of Coutier with the multi-directional motor from Shanghai so that the order of operations resulting from the motor can be reversed and therefor provide an alternative way of releasing the striker.
Coutier does not teach that the pawl release lever is coupled to the pawl to be integrally rotated.

    PNG
    media_image2.png
    526
    696
    media_image2.png
    Greyscale

Valeo teaches a pawl release lever coupled to the pawl to be integrally rotated. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have coupled the pawl (15) and pawl release lever (40) of Coutier so that they would be two separate components integrally rotating from one axis, similarly to the pawl (31) and pawl release lever (32) of Valeo rotating from axis 37, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (See MPEP 2144.04), but also because it would reduce the required space in the plane seen in Fig 7 of Coutier.
With regard to claim 4, Coutier (in view of Shanghai and Valeo) teaches the motor-driven door latch of claim 3, wherein the auxiliary motor (23) includes a second drive gear (labeled in Fig. 7) and wherein the pop-up part (labeled in Fig. 7) comprises: 
a second driven gear (labeled in Fig. 7) engaged with the second drive gear (labeled in Fig. 7); 
and a third driven gear (labeled in Fig. 7) engaged with the second driven gear (labeled in Fig. 7) and simultaneously engaged with a catch gear (21) of the catch (11).
With regard to claim 5, Coutier (in view of Shanghai and Valeo) teaches the motor-driven door latch of claim 3, further comprising;
a pressuring protrusion (the opposite end of the operating lever 35 protrudes towards the pawl release lever 35 to create a pressurizing effect on the pawl release lever 35) provided at the operating lever (35) where the operating lever (35) is configured to press and rotate the pawl release lever (40).
Coutier does not teach two seating protrusions formed at the pawl release lever, wherein the pressurizing protrusion is seated on the seating protrusions.
Valeo teaches two seating protrusions (labeled in Fig. 14) formed at the pawl release lever (32), wherein the pressurizing protrusion (the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the pawl release lever of Coutier with the two seating protrusions of Valeo in order to increase the reliability of the operating lever (35) pressing the pawl release lever (40) to rotate it.
With regard to claim 10, Coutier teaches the vehicle of claim 9, wherein the door locking and releasing part (labeled in Fig. 7) comprises: 
the main motor (30), the main motor (30) including a first drive gear (31); 
a first driven gear (53) engaged with the first drive gear (31); 
a pawl release lever (40); 
and an operating lever (35), which is engaged with the first driven gear (53) (the operating lever 35 is engaged with the first driven gear 53 because the cam 34 of the first driven gear 53 presses the operating lever 35 as the cam 34 rotates on the first driven gear) and is configured to receive the torque through the first driven gear (53) to rotate the pawl release lever (40) (when the operating lever 35 is acted on by the cam 34 on the first driven gear 53, the torque is transferred to the pawl release lever 40 and rotates it).
Coutier does not teach that the main motor (30) can rotate in a clockwise direction and an anticlockwise direction.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have substituted the unidirectional motor of Coutier with the multi-directional motor from Shanghai so that the order of operations resulting from the motor can be reversed and therefor provide an alternative way of releasing the striker.
Coutier does not teach that the pawl release lever is coupled to the pawl to be integrally rotated.
Valeo teaches a pawl release lever coupled to the pawl to be integrally rotated. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have coupled the pawl (15) and pawl release lever (40) of Coutier so that they would be two separate components integrally rotating from one axis, similarly to the pawl (31) and pawl release lever (32) of Valeo rotating from axis 37, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (See MPEP 2144.04), but also because it would reduce the required space in the plane seen in Fig 7 of Coutier.
With regard to claim 11, Coutier (in view of Shanghai and Valeo) teaches the vehicle of claim 10, wherein the auxiliary motor (23) includes a second drive gear (labeled in Fig. 7) and wherein the pop-up part (labeled in Fig. 7) comprises: 
a second driven gear (labeled in Fig. 7) engaged with the second drive gear (labeled in Fig. 7); 
and a third driven gear (labeled in Fig. 7) engaged with the second driven gear (labeled in Fig. 7) and simultaneously engaged with a catch gear (21) of the catch (11).
With regard to claim 12, Coutier (in view of Shanghai and Valeo) teaches the vehicle of claim 10
, further comprising;
a pressuring protrusion (the opposite end of the operating lever 35 protrudes towards the pawl release lever 35 to create a pressurizing effect on the pawl release lever 35) provided at the operating lever (35) where the operating lever (35) is configured to press and rotate the pawl release lever (40).
Coutier does not teach two seating protrusions formed at the pawl release lever, wherein the pressurizing protrusion is seated on the seating protrusions.
Valeo teaches two seating protrusions (labeled in Fig. 14) formed at the pawl release lever (32), wherein the pressurizing protrusion (the opposite end of the operating lever 35 protrudes towards the pawl release lever 35 to create a pressurizing effect on the pawl release lever 35) is seated on the seating protrusions (labeled in Fig.14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the pawl release lever of Coutier with the two seating .
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coutier, in view of Daeki Automotive Corporation (US 20110214460 A1), hereinafter Daeki
With regard to claim 7, Coutier teaches the motor-driven door latch of claim 6, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (23) or the main motor (30).
Coutier does not teach the door latch controller being configured to apply the operational signal to the auxiliary motor (23) after the main motor (30) is operated. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the door latch controller of Courtier with the vehicle controller of Daeki in order to prevent both motors from operating at the same time and possibly causing mechanical malfunctions.
With regard to claim 14, Coutier teaches the vehicle of claim 13, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (23) or the main motor (30).
Coutier does not teach the door latch controller being configured to apply the operational signal to the auxiliary motor (23) after the main motor (30) is operated. 
Daeki teaches the door latch controller (vehicle controller) being configured to apply the operational signal to the auxiliary motor (second motor 191) after the main motor (first motor 111) is operated (par 0095 describes when the driving of the first motor is completed, the vehicle controller drives the second motor)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the door latch controller of Courtier with the vehicle controller of Daeki in order to prevent both motors from operating at the same time and possibly causing mechanical malfunctions.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY DEINLEIN/Examiner, Art Unit 3675
October 14, 2021                                                                                                                                                                                           


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675